 


114 HR 5225 IH: COAST Act
U.S. House of Representatives
2016-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5225 
IN THE HOUSE OF REPRESENTATIVES 
 
May 13, 2016 
Mr. Weber of Texas (for himself, Mr. Vela, Mr. Cuellar, Mr. Farenthold, Mr. Sessions, Mr. Sam Johnson of Texas, Mr. Barton, Mr. Smith of Texas, Mr. Marchant, Mr. Williams, Mr. Babin, Mr. Al Green of Texas, Ms. Granger, Mr. Gene Green of Texas, Mr. Poe of Texas, Mr. Culberson, Mr. Gohmert, and Mr. Olson) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To streamline certain feasibility studies and avoid duplication of effort. 
 
 
1.Short titleThis Act may be cited as the Corps' Obligation to Assist in Safeguarding Texas Act or the COAST Act. 2.Coastal Texas Protection and Restoration study (a)In generalIn carrying out the Coastal Texas Protection and Restoration Study—
(1)the Secretary of the Army shall take into consideration studies, data, or information developed by the Gulf Coast Community Protection and Recovery District to expedite completion of the Study; and (2)any studies, data, or information used in the development of the final recommendations of the Chief of Engineers shall be credited against the non-Federal share of study costs.
(b)Expedited completionThe Secretary shall expedite completion of the reports for the Coastal Texas Protection and Restoration Study and, if the Secretary determines that a project described in the completed report is justified, proceed directly to project preconstruction, engineering, and design.  